EXHIBIT 10.1

 

eGAIN COMMUNICATIONS CORPORATION

 

RESTRUCTURING AGREEMENT

 

THIS RESTRUCTURING AGREEMENT (the “Agreement”) is dated as of September 29,
2004, by and between eGAIN COMMUNICATIONS CORPORATION, a Delaware corporation
(the “Company”) and each holder of Series A Preferred (as defined herein) listed
on Schedule A attached hereto (each a “Holder”).

 

W I T N E S S E T H:

 

WHEREAS, holders of the Company’s 6.75% Series A Cumulative Convertible
Preferred Stock (the “Series A Preferred”) issued pursuant to that certain
Securities Purchase Agreement dated August 8, 2000, between the Company and the
Holders (the “Series A Agreement”) possess certain rights, preferences and
privileges, including but not limited to certain conversion, redemption and
registration rights (the “Rights”); and

 

WHEREAS, the Series A Preferred is currently convertible into shares Common
Stock of the Company at a conversion ratio equal to the face amount per share of
Series A Preferred ($100,000) plus accreted dividends divided by $56.875 (as
adjusted for any stock splits, dividends, combinations or the like occurring
after the date hereof and prior to the Conversion (as defined below));

 

WHEREAS, the Company has requested that the Holders agree to modify certain
Rights held by such Holders in return for the enhanced liquidity associated with
an earlier conversion of the Series A Preferred into Common Stock;

 

WHEREAS, holders of at least (i) sixty-six and two-thirds percent (66 2/3%) of
all outstanding shares of the Series A Preferred and (ii) a majority of all
outstanding shares of the Series A Preferred not held by Oak Hill Capital
Partners, L.P., FW Investors V, L.P., Oak Hill Venture Fund I, L.P. and Oak Hill
Capital Management Partners, L.P. (the “Oak Hill Entities”) have the authority
under the Certificate of Designation of 6.75% Series A Cumulative Convertible
Preferred Stock dated as of August 21, 2000 pursuant to which the Series A
Preferred was issued, have the power and authority to amend the Rights for all
holders of Series A Preferred;

 

WHEREAS, following the execution of this Agreement and the Voting Agreement (as
defined herein), the Company shall as soon as reasonably practicable solicit the
approval (the “Common Stockholder Approval”) of the holders of the Company’s
Common Stock of the adoption of the Restated Certificate and the conversion of
the Series A Preferred into Common Stock pursuant thereto (the “Conversion”);

 

WHEREAS, the Company and the Holders anticipate that the holders of the Common
Stock resulting from the Conversion will be permitted, under applicable United
States securities law, to tack the holding period during which such holder held
the shares of Series A Preferred:



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto further agree as follows:

 

1. Restructuring. Each of the Holders hereby agree to modify the Rights held by
the Holders, by (i) consenting to the filing of the Amended and Restated
Certificate of Incorporation in substantially the form attached hereto as
Exhibit B (the “Restated Certificate”) following Common Stockholder Approval and
(ii) executing the Amendment No. 1 to Registration Rights Agreement in
substantially the form attached hereto as Exhibit C (the “Rights Agreement
Amendment”) at the Closing (as defined herein). The filing of the Restated
Certificate and the execution of the Rights Agreement Amendment shall be
referred to as the “Restructuring.”

 

2. Voting Agreement. In connection with the execution of this Agreement, the
Company and each Holder shall execute a Voting Agreement and Proxy in
substantially the form attached hereto as Exhibit A (the “Voting Agreement”).

 

3. Closing. The closing of the Restructuring shall be held by fax at 10:00 a.m.,
California time on the filing of the Restated Certificate as soon as practicable
but in any event within fifteen (15) business days following the Common
Stockholder Approval, currently anticipated to be on or about November 30, 2004
(the “Closing”) or at such other time and place as shall be mutually agreed upon
by the Company and Holders holding at least (i) sixty-six and two-thirds percent
(66 2/3%) of all outstanding shares of the Series A Preferred and (ii) a
majority of all outstanding shares of the Series A Preferred not held by the Oak
Hill Entities.

 

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Holder as follows:

 

4.1 Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the Rights Agreement Amendment (collectively,
the “Restructuring Documents”), the performance of all obligations of the
Company hereunder and thereunder and the authorization and issuance of the
Common Stock issuable in connection with the Conversion has been taken or will
be taken prior to the Closing, and the Restructuring Documents constitute valid
and legally binding obligations of the Company. The Common Stock issuable upon
the Conversion (collectively, the “Securities”) have been duly authorized and,
when issued in compliance with the provisions of this Agreement and the Restated
Certificate, will be validly issued, fully paid and non-assessable, and free of
any liens or encumbrances.

 

4.2 Offering Valid. Assuming the accuracy of the representations and warranties
of the Holders contained in Section 5 hereof, the issuance of the Securities
will be exempt from the registration requirements of the Securities Act of 1933,
as amended (the “Securities Act”), and will have been registered or qualified
(or are exempt from registration and qualification) under the registration,
permit or qualification requirements of all applicable state securities laws.

 

4.3 SEC Filings; S-3 Eligibility.

 

(a) All reports and filings required of the Company by the Securities and
Exchange Commission, whether pursuant to the Securities Act or the Securities
Exchange Act of 1934,

 

2



--------------------------------------------------------------------------------

which have become due prior to the date of this Agreement have been filed on a
timely basis, are complete in all material respects and do not contain any
materially misleading or untrue statements or omit to state a material fact or
anything otherwise necessary to prevent such report or filing from being
materially misleading. The Company covenants and agrees that it will file all
such reports and filings required of the Company prior to the date of the
Conversion on a timely basis and that all of such filings will be complete in
all material respects and will not contain any materially misleading or untrue
statements or omit to state a material fact or anything otherwise necessary to
prevent such report or filing from being materially misleading.

 

(b) The Company represents and warrants that it is eligible to file a Form S-3
Registration Statement in accordance with the Securities Act registering the
resale of the Shares of Common Stock issued in the Conversion. The Company knows
of no reason why it will not be able to file an S-3 Registration Statement
within sixty days of the date of Conversion.

 

5. Representations and Warranties of each Holder. Each Holder hereby represents
and warrants severally, and not jointly, that:

 

5.1 Authorization. Each Holder has full corporate power and authority to enter
into the Restructuring Documents, and that the Restructuring Documents
constitute valid and legally binding obligations of such Holder, enforceable in
accordance with their respective terms, except that such enforceability may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting or
relating to creditors’ rights generally, and is subject to general principles of
equity.

 

5.2 Purchase Entirely for Own Account. The Securities will be acquired for
investment for such Holder’s own account, not as a nominee or agent. The Holder
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation in any of the Securities to such
person or to any third person.

 

5.3 Disclosure of Information. The Holder believes it has received all of the
information it considers necessary or appropriate for deciding whether to
purchase the Securities. The Holder has had an opportunity to ask questions of
the Company regarding the terms and conditions of the offering and sale of the
Securities.

 

5.4 Accredited Investor. The Holder is an “accredited investor” within the
meaning of the Securities and Exchange Rule 501 of Regulation D, as presently in
effect.

 

5.5 Restricted Securities. The Holder understands that the Securities it is
purchasing are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act of 1933, as amended (the “Securities Act”), only in certain
limited circumstances. In this connection, the Holder is familiar with Rule 144,
as presently in effect, and understands the resale limitations imposed thereby
and by the Securities Act.

 

3



--------------------------------------------------------------------------------

6. Conditions to Closing.

 

6.1 Conditions to the Obligations of each Holder and the Company at Closing. The
obligations of the Company and each Holder to effect the Restructuring shall be
conditioned upon satisfaction of the following conditions:

 

(a) The Restated Certificate shall have been duly adopted by the Company by all
necessary corporate action of its Board of Directors and the Company’s
stockholders.

 

(b) The terms of the Conversion shall have been duly approved by the holders of
the majority of the outstanding shares of Common Stock of the Company.

 

(c) The Company and the Holders shall have entered into the Rights Agreement
Amendment.

 

6.2 Conditions to the Obligations of each Holder at Closing. The obligations of
the each Holder to effect the Restructuring shall be conditioned upon
satisfaction of the following conditions:

 

(a) The representations and warranties made by the Company in Section 3 hereof
shall be true and correct when made, and shall be true and correct on the date
of Closing with the same force and effect as if they had been made on and as of
the same date.

 

(b) The Company shall have performed and complied with all agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by it on or prior to the date of Closing.

 

(c) Except for the notices required or permitted to be filed after the date of
Closing pursuant to applicable federal and state securities laws, the Company
shall have obtained all governmental approvals required in connection with the
lawful issuance of the Securities.

 

(d) At the Closing, the issuance by the Company of the Securities shall be
legally permitted by all laws and regulations to which such Holder and/or the
Company are subject.

 

6.3 Conditions to the Obligations of the Company at Closing. The obligations of
the Company to effect the Restructuring shall be conditioned upon satisfaction
of the following conditions:

 

(a) The representations and warranties made by the Holders in Section 4 hereof
shall be true and correct when made, and shall be true and correct on the date
of Closing with the same force and effect as if they had been made on and as of
the same date.

 

(b) Except for any notices required or permitted to be filed after the date of
Closing pursuant to applicable federal or state securities laws, the Company
shall have obtained all governmental approvals required in connection with the
lawful issuance of the Securities.

 

(c) At the Closing, the issuance by the Company of the Securities shall be
legally permitted by all laws and regulations to which such Holder and/or the
Company are subject.

 

4



--------------------------------------------------------------------------------

7. Miscellaneous.

 

7.1 Waivers and Amendments. Any provision of this Agreement may be amended,
waived or modified (either generally or in a particular instance and either for
a specified period of time or indefinitely), upon the written consent of the
Company and of Holders holding at least (i) sixty-six and two-thirds percent
(66 2/3%) of all outstanding shares of Series A Preferred and (ii) a majority of
all outstanding shares of Series A Preferred not held by the Oak Hill Entities.

 

7.2 Governing Law. This Agreement shall be construed under Delaware General
Corporation Law as to matters of corporate law and, as to all other matters of
law, shall be governed and construed under the laws of the State of California
as such laws are applied to agreements between California residents entered into
and performed entirely in California.

 

7.3 Survival. All representations, warranties, covenants and agreements made
herein by the Company or each Holder shall survive the execution of the
Agreement and the Closing and in no way shall be affected by any investigation
of the subject matter thereof made by or on behalf of the Company or the Holder.

 

7.4 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

 

7.5 Entire Agreement. This Agreement (including the exhibits attached hereto)
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof.

 

7.6 Notices, etc. All notices and other communications required or permitted
hereunder shall be effective upon receipt, shall be in writing, and may be
delivered in person, by telecopy, electronic mail, overnight delivery service or
United States mail, in which event they may be mailed by first-class, certified
or registered, postage prepaid, addressed (a) if to an Holder, at such Holder’s
address as such Holder shall have furnished to the Company in writing, or, until
any such holder so furnishes an address to the Company, then to and at the
address of the last holder of such shares who has so furnished an address to the
Company, and a copy of which shall be likewise delivered to such Holder’s
counsel at such address as shall have been furnished to the Company, or (b) if
to the Company, at its address set forth on the signature page hereto, or at
such other address as the Company shall have furnished to the Holder and each
such other holder in writing.

 

7.7 Severability of this Agreement. If any provision or set of provisions of
this Agreement (or any portion thereof) is held by an arbitrator or court of
competent jurisdiction to be invalid, illegal or unenforceable for any reason
whatever: (a) such provision shall be limited or modified in its application to
the minimum extent necessary to avoid the invalidity, illegality or
unenforceability of such provision and such modified provision shall be reduced
to a writing and signed by the parties hereto; (b) the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby; and (c) to the fullest extent possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent manifested by the provision (or portion thereof) held invalid, illegal or
unenforceable.

 

5



--------------------------------------------------------------------------------

7.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall be deemed to
constitute one instrument.

 

7.9 Expenses. Regardless of whether the Closing is effected, each party shall
pay all costs and expenses that it incurs with respect to the negotiation,
execution, delivery and performance of this Agreement.

 

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Restructuring Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the date and year first written above.

 

COMPANY

eGAIN COMMUNICATIONS CORPORATION

By       /s/    Ashutosh Roy        

Its

      Chief Executive Officer

Address: 345 E. Middlefield Road

                Mountain View, CA 94043

 

7



--------------------------------------------------------------------------------

HOLDERS: OAK HILL CAPITAL PARTNERS, L.P.

By: OHCP GenPar, L.P.

By: OHCP MGP, LLC By:   /s/    Kevin G. Levy            

Name: Kevin G. Levy

Title: Vice President

 

  OAK HILL CAPITAL MANAGEMENT PARTNERS, L.P.

By: OHCP GenPar, L.P.

By: OHCP MGP, LLC By:   /s/    Kevin G. Levy            

Name: Kevin G. Levy

Title: Vice President

 

 

Signature Page to Restructuring Agreement

 



--------------------------------------------------------------------------------

 

OAK HILL VENTURE FUND I, L.P.

By: OHVP Genpar I, L.P.

By: OHVP MGP I, LLC By:   /s/    Kevin G. Levy            

Name:    Kevin G. Levy

   

Title:    Vice President

 

FW INVESTORS V. L.P.

By: FW Management II, L.L.C.

By:   /s/    Kevin G. Levy            

Name:    Kevin G. Levy

   

Title:    Vice President

 

    /s/    Gunjan Sinha             

                            Gunjan Sinha

 

 

 

Signature Page to Restructuring Agreement



--------------------------------------------------------------------------------

 

GRANITE PRIVATE EQUITY III, LLC By:   /s/    Daren J. Wells         Its:   Vice
President

 

DEUTSCHE BANK, A.G. LONDON BRANCH

 

BY ITS AGENT DEUTSCHE

BANK SECURITIES INC.

By:     Its:     and     By:     Its:    

 

    /s/    Ashutosh Roy             Ashutosh Roy

 

    /s/    Eric Smit             Eric Smit

 

    /s/    Promod Narang             Promod Narang

 

 

Signature Page to Restructuring Agreement



--------------------------------------------------------------------------------

 

SOCIETE GENERALE PARIS By:     Its:    

 

ELLIOTT ASSOCIATES, L.P. By:     Its:    

 

WESTGATE INTERNATIONAL. L.P. By:   ELLIOTT INTERNATIONAL CAPITAL ADVISORS, INC.,
Attorney-In-Fact By:     Its:    

 

 

Signature Page to Restructuring Agreement



--------------------------------------------------------------------------------

 

THE DAVID & SILKE HENKEL-WALLACE FAMILY TRUST DATED 8 NOV 1999   By:  
/s/    David Henkel-Wallace         Its:       Trustee        

 

 

 

Signature Page to Restructuring Agreement



--------------------------------------------------------------------------------

EXHIBIT A

 

Voting Agreement

 

A-1



--------------------------------------------------------------------------------

eGAIN COMMUNICATIONS CORPORATION

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT is made and entered into as of September             ,
2004 (the “Agreement”) by and among eGain Communications Corporation, a Delaware
corporation (the “Company”), the undersigned holder of capital stock of the
Company (such holder, a “Stockholder” and together with those other stockholders
of the Company executing identical voting agreements (the “Voting Agreements”)
with the Company, the “Stockholders”) and the Company.

 

W I T N E S S E T H:

 

WHEREAS, holders of the Company’s 6.75% Series A Cumulative Convertible
Preferred Stock (the “Series A Preferred”) issued pursuant to that certain
Securities Purchase Agreement dated August 8, 2000, between the Company and the
Stockholders (the “Series A Agreement”) possess certain rights, preferences and
privileges, including but not limited to certain conversion, redemption and
registration rights (the “Rights”);

 

WHEREAS, the Company’s Board of Directors has approved a nonbinding preliminary
term sheet (the “Term Sheet”), which provides for, upon the terms and subject to
the conditions set forth therein, including the approval of the Company’s
existing common stockholders, a conversion (the “Conversion”) of the Series A
Preferred into shares of the Company’s common stock (the “Common Stock”);

 

WHEREAS, the Series A Preferred is currently convertible into shares Common
Stock of the Company at a conversion ratio equal to the face amount per share of
Series A Preferred ($100,000) plus accreted dividends divided by $56.875 (as
adjusted for any stock splits, dividends, combinations and the like occurring
after the date hereof and prior to the date of the Conversion);

 

WHEREAS, the Company has requested that the Stockholders agree to modify certain
Rights held by such Stockholders in return for the enhanced liquidity associated
with an earlier conversion of the Series A Preferred into Common Stock;

 

WHEREAS, as of the date hereof, Stockholder beneficially owns (as defined in
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended)
the number of shares of Series A Preferred set forth opposite such Stockholder’s
name on the signature page hereto (all such shares so owned, being referred to
herein as such Stockholder’s “Shares”);

 

WHEREAS, the Company, upon execution of this Agreement and Restructuring
Agreement by Stockholders holding (i) at least sixty-six and two-thirds percent
(66 2/3%) of the Shares held by the Stockholders and (ii) at least a majority of
the Shares held by persons other than Oak Hill Capital Partners, L.P., FW
Investors V, L.P., Oak Hill Venture Fund I, L.P. and Oak Hill Capital Management
Partners, L.P. (the “Oak Hill Entities”), intends to solicit the approval of the
holders of the Company’s common stock to the Conversion and the transactions
contemplated by the Restructuring Agreement (the “Solicitation”); and

 

WHEREAS, in connection with the execution of the Restructuring Agreement,
Stockholder is willing to enter into this Agreement and the other Stockholders
are willing to

 

1



--------------------------------------------------------------------------------

enter into the Voting Agreements, and to grant the Company an irrevocable proxy
to vote the Shares of such Stockholder in favor of the Conversion and other
transactions as described in the Restructuring Agreement, including but not
limited to, the restatement of the Company’s Certificate of Incorporation in
substantially the form attached as Exhibit B to the Restructuring Agreement
required to effect the Conversion (the “Restated Certificate”), and the approval
of the terms thereof and each of the other transactions contemplated thereby:

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

ARTICLE 1

VOTING AGREEMENT

 

1.1 Voting of Shares. From the date hereof until the termination of this
Agreement, at any meeting of the Stockholders of the Company, however called,
and in any action by written consent of the Stockholders of the Company,
Stockholder shall vote such Stockholder’s Shares:

 

(a) in favor of the Conversion and all other transactions contemplated thereby
as described in the Restructuring Agreement, including but not limited to, the
approval and adoption of the Restated Certificate; and

 

(b) in favor of any other matter necessary for consummation of the transactions
contemplated by the Restructuring Agreement which is considered at any such
meeting of Stockholders or in such written consent, and in connection therewith
shall execute any documents which are necessary in order to effectuate the
foregoing, including the ability for the Company or its nominees to vote such
Shares directly.

 

1.2 Irrevocable Proxy. Stockholder hereby agrees to deliver to the Company a
duly executed proxy in the form attached hereto as Exhibit A concurrently with
the execution and delivery of this Agreement (the “Proxy”), such Proxy to cover
the Shares in respect of which Stockholder is entitled to vote at each meeting
of the Stockholders of the Company (including, without limitation, each written
consent in lieu of a meeting) and to vote such Shares in favor of the
Conversion, the approval and adoption of the Restated Certificate and the
transactions contemplated by the Restructuring Agreement. Stockholder hereby
revokes any and all prior proxies or powers of attorney given by such
Stockholder with respect to the Shares.

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS

 

Stockholder hereby represents and warrants to the Company as follows:

 

2.1 Due Authorization, Etc. If Stockholder is not a natural person, Stockholder
has all requisite power and authority to execute, deliver and perform this
Agreement, to appoint the Company as its proxy and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement, the appointment of the Company as its proxy and the consummation
of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of Stockholder, if Stockholder is not a natural
person. If Stockholder is a natural person, Stockholder has full legal right,
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the

 

2



--------------------------------------------------------------------------------

transactions contemplated hereby. This Agreement has been duly executed and
delivered by or on behalf of Stockholder and constitutes a legal, valid and
binding obligation of Stockholder, enforceable against Stockholder in accordance
with its terms, except that such enforceability may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting or relating to creditors’
rights generally, and is subject to general principles of equity. There is no
beneficiary or holder of a voting trust certificate or other interest of any
trust of which such Stockholder is trustee whose consent is required for the
execution and delivery of this Agreement or the consummation by such Stockholder
of the transactions contemplated hereby.

 

2.2    Valid Title. Such Stockholder is the sole, true and lawful beneficial
owner of such Stockholder’s Shares with no restrictions on such Stockholder’s
voting rights or rights of disposition pertaining thereto. None of such
Stockholder’s Shares is subject to any voting trust or other agreement or
arrangement with respect to the voting of such Shares. None of such
Stockholder’s Shares is subject to any adverse claims, options, liens, charges,
encumbrances, security interests or other restrictions on transfer.

 

ARTICLE 3

MISCELLANEOUS

 

3.1    Termination. This Agreement and each Proxy granted pursuant to Article 1
shall terminate automatically and without any action of any of the parties
hereto and be of no further force and effect upon the earlier to occur of: (i)
the written mutual consent of the parties hereto and (ii) the Expiration Date
(as defined below). No such termination of this Agreement shall relieve any
party hereto from any liability for any breach of this Agreement prior to
termination or from any obligation pursuant to a notice delivered on or before
the date of such termination. As used herein, the “Expiration Date” shall mean
the earlier to occur of (i) the consummation of the Conversion and (ii) December
31, 2004.

 

3.2    Further Assurance. From time to time, at the request of another party
hereto and without consideration, each party hereto shall execute and deliver
such additional documents and take all such further action as may be necessary
or desirable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.

 

3.3    Certain Events; Successors. Stockholder agrees that this Agreement and
such Stockholder’s obligations hereunder shall attach to such Stockholder’s
Shares and shall be binding upon any person or entity to which legal or
beneficial ownership of such Shares shall pass, whether by operation of law or
otherwise, including, without limitation, such Stockholder’s heirs, executors,
guardians, administrators, or successors. Notwithstanding any transfer of
Shares, the transferor shall remain liable for the performance of all its
obligations under this Agreement.

 

3.4    No Waiver. The failure of any party hereto to exercise any right, power,
or remedy provided under this Agreement or otherwise available in respect hereof
at law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, or any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

 

3.5    Notice. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, the day of
transmission if a business day or, if not,

 

3



--------------------------------------------------------------------------------

the next business day thereafter, if delivered by facsimile (with confirmation
of receipt), the next business day if delivered by an internationally recognized
overnight courier service, such as Federal Express, or the third business day if
mailed by registered or certified mail (return receipt requested) to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice):

 

  (a) if to the Company, to:

 

eGain Communications Corporation

345 E. Middlefield Road

Mountain View, CA 94043

Attention: Chief Financial Officer

Facsimile No.: (650) 230-7600

 

with a copy to:

 

Pillsbury Winthrop LLP

2475 Hanover Street

Palo Alto, CA 94304

Attention: Stanley F. Pierson, Esq.

Facsimile No.: (650) 233-4545

 

and

 

(b) If to a Stockholder, to the address set forth below such Stockholder’s name
on the signature page hereto.

 

3.6    Effect of Headings. The section headings contained in this Agreement are
for convenience only and shall not affect the construction or interpretation of
this Agreement.

 

3.7    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, then the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

 

3.8    Entire Agreement. This Agreement and the Proxy contain the entire
understanding of the parties in respect of the subject matter hereof, and
supersede all prior negotiations and understandings between the parties with
respect to such subject matter.

 

3.9    Assignment and Binding Effect. Except as provided in Section 1.3, neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned by any of the parties (whether by operation of law or otherwise)
without the prior written consent of the other parties, and any such assignment
shall be void, except that the Company may assign, in its sole discretion, any
or all of its rights, interests and obligations hereunder to any direct or
indirect wholly owned subsidiary of the Company or to a successor corporation or
other successor entity in the event of a merger, acquisition, consolidation or
other transfer. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by the parties and
their respective successors and assigns.

 

4



--------------------------------------------------------------------------------

3.10    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of California without reference to such state’s
principles of conflicts of laws.

 

3.11    Amendment and Modification. Neither this Agreement nor any Voting
Agreement may be modified, amended, altered or supplemented except by the
execution and delivery of a written agreement executed by the Company and (i)
with respect to a particular Stockholder, such Stockholder or (ii) with respect
to this Agreement and all Voting Agreements, the holders of (i) at least
sixty-six and two-thirds percent (66 2/3%) of the Shares held by the
Stockholders and (ii) at least a majority of the Shares held by persons other
than the Oak Hill Entities.

 

3.12    Specific Performance; Injunctive Relief. The parties hereto acknowledge
that the Company will be irreparably harmed and that there will be no adequate
remedy at law for a violation of any of the covenants or agreements of
Stockholder set forth herein. Therefore, it is agreed that, in addition to any
other remedies that may be available to the Company upon any such violation, the
Company shall have the right to enforce such covenants and agreements by
specific performance, injunctive relief or by any other means available to the
Company at law or in equity and Stockholder hereby waives any and all defenses
which could exist in its favor in connection with such enforcement and waives
any requirement for the security or posting of any bond in connection with such
enforcement.

 

3.13    Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which shall
constitute one and the same agreement. This Agreement (or any counterpart
hereof) may be delivered by a party by facsimile, which facsimile shall be
effectual as if the original counterpart had been delivered.

 

* * * *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Stockholder have caused this Voting
Agreement to be executed as of the date first written above.

 

COMPANY:

     

eGAIN COMMUNICATIONS CORPORATION

            By:                    Title:       

STOCKHOLDER:

                           [NAME]             By:                    Title:     
              Address:       

 

Shares beneficially owned:

 

             shares of Series A Preferred Stock of the Company

 

SIGNATURE PAGE TO VOTING AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

 

IRREVOCABLE PROXY

TO VOTE STOCK OF

eGAIN COMMUNICATIONS CORPORATION

(a Delaware corporation)

 

The undersigned Stockholder of eGain Communications Corporation, a Delaware
corporation (the “Company”), hereby irrevocably (to the full extent permitted by
the Delaware General Corporation Law) appoints the Company, or any designee of
the Company, as the sole and exclusive attorneys and proxies of the undersigned,
with full power of substitution and resubstitution, to vote and exercise all
voting and related rights (to the full extent that the undersigned is entitled
to do so) with respect to all of the shares of Company’s 6.75% Series A
Cumulative Convertible Preferred Stock that now are or hereafter may be
beneficially owned by the undersigned, and any and all other shares or
securities of the Company issued or issuable in respect thereof on or after the
date hereof (collectively, the “Shares”) in accordance with the terms of this
Irrevocable Proxy. The Shares beneficially owned by the undersigned Stockholder
of the Company as of the date of this Irrevocable Proxy are listed on the final
page of this Irrevocable Proxy. Upon the undersigned’s execution of this
Irrevocable Proxy, any and all prior proxies given by the undersigned with
respect to any Shares are hereby revoked and the undersigned agrees not to grant
any subsequent proxies with respect to the Shares until after the termination of
the Voting Agreement (as hereinafter defined).

 

This Irrevocable Proxy is irrevocable (to the extent provided by the Delaware
General Corporation Law), is coupled with an interest, and is granted in
consideration of the Company entering into that certain series of Voting
Agreements (collectively, the “Voting Agreement”) of even date herewith, by and
among the Company, the undersigned and certain other Stockholders of the
Company, and that certain Restructuring Agreement (the “Restructuring
Agreement”) which provides for the conversion of the Company’s 6.75% Series A
Cumulative Convertible Preferred Stock into the Company’s common stock (the
“Conversion”).

 

The attorney and proxy named above is hereby authorized and empowered by the
undersigned, at any time prior to the termination of the Voting Agreement, to
act as the undersigned’s attorney and proxy to vote the Shares, and to exercise
all voting and other rights of the undersigned with respect to the Shares
(including, without limitation, the power to execute and deliver written
consents pursuant to the Delaware General Corporation Law), at every annual,
special or adjourned meeting of the Stockholders of the Company and in every
written consent in lieu of such meeting as follows:

 

(i) in favor of the Conversion and all other transactions contemplated thereby
as described in the Restructuring Agreement, including but not limited to, the
restatement of the Company’s Certificate of Incorporation in substantially the
form attached as Exhibit B to the Restructuring Agreement required to effect the
Conversion (the “Restated Certificate”), and

 

(ii) in favor of any other matter necessary for consummation of the transactions
contemplated by the Restructuring Agreement which is considered at any such
meeting of Stockholders or in such written consent, and in connection therewith
shall execute any documents which are necessary in order to effectuate the
foregoing, including the ability for the Company or its nominees to vote such
Shares directly.

 

Specifically, but in no way by limitation, this Irrevocable Proxy shall not be
used to waive or amend any material rights or obligations of the undersigned
under the Voting Agreement, the Restructuring Agreement or the Rights Agreement
Amendment.

 

A-1



--------------------------------------------------------------------------------

All authority herein conferred shall survive the death or incapacity of the
undersigned and any obligation of the undersigned hereunder shall be binding
upon the heirs, personal representatives, successors and assigns of the
undersigned.

 

This Irrevocable Proxy is coupled with an interest as aforesaid and is
irrevocable and shall terminate automatically and without any action of any of
the undersigned and be of no further force and effect upon the earlier to occur
of: (i) the written mutual consent of the parties to the Voting Agreement, and
(ii) the Expiration Date (as defined below). As used herein, the “Expiration
Date” shall mean the earlier to occur of (i) the consummation of the Conversion
and (ii) December 31, 2004.

 

*    *    *    *

 

A-2



--------------------------------------------------------------------------------

Dated:                           , 2004

  By:         (Signature of Stockholder)

 

  Name:         (Print Name of Stockholder)

 

Shares beneficially owned:

    shares of Series A Preferred Stock of the Company      

 

 

 

SIGNATURE PAGE TO VOTING AGREEMENT PROXY



--------------------------------------------------------------------------------

EXHIBIT B

 

Restated Certificate of Incorporation

 

B-1



--------------------------------------------------------------------------------

AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

 

OF

 

eGAIN COMMUNICATIONS CORPORATION

 

eGAIN COMMUNICATIONS CORPORATION, a corporation organized and existing under the
General Corporation Law of the State of Delaware (the “Corporation”), DOES
HEREBY CERTIFY:

 

FIRST: The original Certificate of Incorporation of the Corporation was filed
with the Secretary of State of Delaware on September 10, 1997 under the name of
Parsec Communications Corporation.

 

SECOND: An Amended and Restated Certificate of Incorporation was filed with the
Secretary of State of Delaware on each of December 24, 1998, February 8, 1999,
May 8, 1999, September 28, 1999, September 23, 1999 and February 13, 2001, which
was subsequently amended by that Certificate of Amendment dated August 19, 2003.

 

THIRD: The Amended and Restated Certificate of Incorporation of the Corporation
in the form attached hereto as Exhibit A has been duly adopted in accordance
with the provisions of sections 245 and 242 of the General Corporation Law of
the State of Delaware by the directors and stockholders of the Corporation.

 

1



--------------------------------------------------------------------------------

FOURTH: The Amended and Restated Certificate of Incorporation so adopted reads
in full as set forth in Exhibit A attached hereto and is hereby incorporated
herein by this reference.

 

IN WITNESS WHEREOF, the Corporation has caused this Certificate to be signed by
the Chief Executive Officer and the Secretary this      th day of
                 , 2004.

 

eGAIN COMMUNICATIONS CORPORATION

 

By:        

Ashutosh Roy

Chief Executive Officer

 

ATTEST:

 

  By        

Stanley F. Pierson

Secretary

 

2



--------------------------------------------------------------------------------

Exhibit A

 

AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

 

OF

 

eGAIN COMMUNICATIONS CORPORATION

 

ARTICLE I

 

The name of this corporation is eGAIN COMMUNICATIONS CORPORATION (the
“Corporation”).

 

ARTICLE II

 

The registered agent and the address of the registered office in the State of
Delaware are:

 

Corporation Service Company

2711 Centerville Road, Suite 400

City of Wilmington, Delaware 19808

County of New Castle

 

ARTICLE III

 

The purpose of the Corporation is to engage in any lawful act or activity for
which a corporation may be organized under the Delaware General Corporation Law.

 

ARTICLE IV

 

A. The Corporation is authorized to issue two classes of stock to be designated
respectively Preferred Stock (“Preferred Stock”) and Common Stock (“Common
Stock”). The total number of shares of capital stock this Corporation is
authorized to issue one hundred five million (105,000,000). The total number of
shares of Preferred Stock this Corporation shall have authority to issue is five
million (5,000,000). The total number of shares of Common Stock this Corporation
shall have authority to issue is [one hundred million (100,000,000)]. The
Preferred Stock shall have a par value of $.001 per share and the Common Stock
shall have a par value of $.001 per share.

 

B. The shares of Preferred Stock may be issued from time to time in one or more
series. The Board of Directors of the Corporation (the “Board of Directors”) is
expressly authorized to provide for the issue of all or any of the remaining
shares of the Preferred Stock in one or more series, and to fix the number of
shares and to determine or alter for each such series, such voting powers, full
or limited, or no voting powers, and such designations, preferences, and
relative, participating, optional, or other rights and such qualifications,
limitations, or restrictions thereof, as shall be stated and expressed in the
resolution or resolutions adopted by the Board of Directors

 

A-1



--------------------------------------------------------------------------------

providing for the issue of such shares (a “Preferred Stock Designation”) and as
may be permitted by the General Corporation Law of the State of Delaware. The
Board of Directors is also expressly authorized to increase or decrease (but not
below the number of shares of such series then outstanding) the number of shares
of any series subsequent to the issue of shares of that series. In case the
number of shares of any such series shall be so decreased, the shares
constituting such decrease shall resume the status that they had prior to the
adoption of the resolution originally fixing the number of shares of such
series.

 

C. At the time this Amended and Restated Certificate of Incorporation becomes
effective, (i) each share of 6.75% Series A Cumulative Convertible Preferred
Stock issued and outstanding at such time shall be, and hereby is, changed and
reclassified into              (            )1 fully paid and non-assessable
shares of Common Stock. Each outstanding stock certificate of the Corporation
which, immediately prior to the time this Amended and Restated Certificate of
Incorporation becomes effective, represented one or more shares of 6.75% Series
A Cumulative Convertible Preferred Stock shall thereafter represent             
(            )1 shares of Common Stock for each such share indicated therein.
Any fractional share resulting from the reclassification will be rounded up to
the nearest whole share (or paid in cash, per Certificate of Designation).

 

D. At the time this Amended and Restated Certificate of Incorporation becomes
effective, the prior designations of 6.75% Series A Cumulative Convertible
Preferred Stock, 6.75% Series B Cumulative Convertible Preferred Stock and
Series C Cumulative Redeemable Preferred Stock shall be eliminated and there
shall be no series of Preferred Stock designated by the Board of Directors.

 

ARTICLE V

 

A. No action shall be taken by the stockholders of the Corporation except at an
annual or special meeting of the stockholders called in accordance with the
Bylaws and following the closing of the initial public offering pursuant to an
effective registration statement under the Securities Act of 1933, as amended
(the “Securities Act”), covering the offer and sale of Common Stock to the
public (the “Initial Public Offering”) no action shall be taken by the
stockholders by written consent.

 

B. Special meetings of the stockholders of the Corporation may only be called in
the manner provided in the Bylaws of the Corporation.

--------------------------------------------------------------------------------

1 The conversion ratio shall be set such that the Series A Preferred Stock shall
be converted into that number of shares of Common Stock representing
seventy-three percent (73%) of the post-conversion capitalization of the
Company. For purposes of the conversion ratio calculation, the post-conversion
capitalization will include all outstanding shares of Common Stock and all
options and notes exercisable for or convertible into Common Stock and options
to purchase Common Stock that have a (split adjusted) exercise price less than
or equal to $5.00 per share; however the post-conversion capitalization will
exclude fifty percent (50%) of those warrants to purchase Common Stock issued in
connection with certain loans made to the Company in December 2002 and March
2004. This conversion ratio is currently anticipated to be approximately 13,097
shares of Common Stock for each share of Series A Preferred Stock based on the
Company’s currently outstanding shares.

 

A-2



--------------------------------------------------------------------------------

C. Advance notice of stockholder nominations for the election of directors and
of business to be brought by stockholders before any meeting of the stockholders
of the Corporation shall be given in the manner provided in the Bylaws of the
Corporation.

 

ARTICLE VI

 

To the fullest extent permitted by the Delaware General Corporation Law, as the
same exists or as may hereafter be amended, a director of the Corporation shall
not be personally liable to the Corporation or its stockholders for monetary
damages for any breach of fiduciary duty as director, except (i) for any breach
of the director’s duty of loyalty to the Corporation or its stockholders, (ii)
for acts or omissions not in good faith or which involve intentional misconduct
or a knowing violation of the law, (iii) under Section 174 of the Delaware
General Corporation Law, or (iv) for any transaction from which the director
derived an improper personal benefit. If the Delaware General Corporation Law is
amended after approval by the stockholders of this Article to authorize
corporate action further eliminating or limiting the personal liability of
directors, then the liability of a director shall be eliminated or limited to
the fullest extent permitted by the Delaware General Corporation Law, as so
amended.

 

(a) Right to Indemnification. Each person who was or is made a party or is
threatened to be made a party to or is otherwise involved in any action, suit or
proceeding, whether civil, criminal, administrative or investigative
(hereinafter a “proceeding”), by reason of the fact that he or she is or was a
director, officer of the Corporation or is or was serving at the request of the
Corporation as a director, officer, employee or agent of another corporation or
of a partnership, joint venture, trust or other enterprise, including service
with respect to an employee benefit plan (hereinafter an “indemnitee”), whether
the basis of such proceeding is alleged action in an official capacity as a
director, officer, employee or agent or in any other capacity while serving as a
director, officer, employee or agent, shall be indemnified and held harmless by
the Corporation to the fullest extent authorized by the Delaware General
Corporation Law, as the same exists or may hereafter be amended (but, in the
case of any such amendment, only to the extent that such amendment permits the
Corporation to provide broader indemnification rights than permitted prior
thereto), against all expense, liability and loss (including attorneys’ fees,
judgments, fines, ERISA excise taxes or penalties and amounts paid in
settlement) reasonably incurred or suffered by such indemnitee in connection
therewith and such indemnification shall continue as to an indemnitee who has
ceased to be a director, officer, employee or agent and shall inure to the
benefit of the indemnitee’s heirs, executors and administrators; provided,
however, that, except as provided in paragraph (c) hereof with respect to
proceedings to enforce rights to indemnification, the Corporation shall
indemnify any such indemnitee in connection with a proceeding (or part thereof)
initiated by such indemnitee only if such proceeding (or part thereof) was
authorized by the board of directors of the Corporation.

 

(b) Right to Advancement of Expenses. The right to indemnification conferred in
paragraph (a) of this Section shall include the right to be paid by the
Corporation the expenses incurred in defending any proceeding for which such
right to indemnification is applicable in advance of its final disposition
(hereinafter an “advancement of expenses”); provided, however, that, if the
Delaware General Corporation Law requires, an advancement of expenses incurred
by an indemnitee in his or her capacity as a director or officer (and not in any
other capacity in which service was or is rendered by such indemnitee,
including, without limitation, service to an

 

A-3



--------------------------------------------------------------------------------

employee benefit plan) shall be made only upon delivery to the Corporation of an
undertaking (hereinafter an “undertaking”), by or on behalf of such indemnitee,
to repay all amounts so advanced if it shall ultimately be determined by final
judicial decision from which there is no further right to appeal (hereinafter a
“final adjudication”) that such indemnitee is not entitled to be indemnified for
such expenses under this Section or otherwise.

 

(c) Right of Indemnitee to Bring Suit. The rights to indemnification and to the
advancement of expenses conferred in paragraphs (a) and (b) of this Section
shall be contract rights. If a claim under paragraph (a) or (b) of this Section
is not paid in full by the Corporation within sixty (60) days after a written
claim has been received by the Corporation, except in the case of a claim for an
advancement of expenses, in which case the applicable period shall be twenty
(20) days, the indemnitee may at any time thereafter bring suit against the
Corporation to recover the unpaid amount of the claim. If successful in whole or
in part in any such suit, or in a suit brought by the Corporation to recover an
advancement of expenses pursuant to the terms of an undertaking, the indemnitee
shall be entitled to be paid also the expense of prosecuting or defending such
suit. In (i) any suit brought by the indemnitee to enforce a right to
indemnification hereunder (but not in a suit brought by the indemnitee to
enforce a right to an advancement of expenses) it shall be a defense that, and
(ii) in any suit by the Corporation to recover an advancement of expenses
pursuant to the terms of an undertaking the Corporation shall be entitled to
recover such expenses upon a final adjudication that, the indemnitee has not met
any applicable standard for indemnification set forth in the Delaware General
Corporation Law. Neither the failure of the Corporation (including its board of
directors, independent legal counsel, or its stockholders) to have made a
determination prior to the commencement of such suit that indemnification of the
indemnitee is proper in the circumstances because the indemnitee has met the
applicable standard of conduct set forth in the Delaware General Corporation
Law, nor an actual determination by the Corporation (including its board of
directors, independent legal counsel, or its stockholders) that the indemnitee
has not met such applicable standard of conduct, shall create a presumption that
the indemnitee has not met the applicable standard of conduct or, in the case of
such a suit brought by the indemnitee, be a defense to such suit. In any suit
brought by the indemnitee to enforce a right to indemnification or to an
advancement of expenses hereunder, or by the Corporation to recover an
advancement of expenses pursuant to the terms of an undertaking, the burden of
proving that the indemnitee is not entitled to be indemnified, or to such
advancement of expenses, under this Section or otherwise shall be on the
Corporation.

 

(d) Non-Exclusivity of Rights. The rights to indemnification and to the
advancement of expenses conferred in this Section shall not be exclusive of any
other right which any person may have or hereafter acquire under any statute,
this Amended and Restated Certificate of Incorporation, bylaw, agreement, vote
of stockholders or disinterested directors or otherwise.

 

(e) Insurance. The Corporation may maintain insurance, at its expense, to
protect itself and any director, officer, employee or agent of the Corporation
or another corporation, partnership, joint venture, trust or other enterprise
against any expense, liability or loss, whether or not the Corporation would
have the power to indemnify such person against such expense, liability or loss
under the Delaware General Corporation Law.

 

A-4



--------------------------------------------------------------------------------

(f) Indemnification of Employees and Agents of the Corporation. The Corporation
may, to the extent authorized from time to time by the Board of Directors, grant
rights to indemnification, and to the advancement of expenses to any employee or
agent of the Corporation to the fullest extent of the provisions of this Section
with respect to the indemnification and advancement of expenses of directors and
officers of the Corporation.

 

(g) Amendment. Neither any amendment nor repeal of this Article VI, nor the
adoption of any provision of the Corporation’s Certificate of Incorporation
inconsistent with this Article VI, shall eliminate or reduce the effect of this
Article VI in respect of any matter occurring, or action or proceeding accruing
or arising or that, but for this Article VI, would accrue or arise, prior to
such amendment, repeal or adoption of an inconsistent provision.

 

ARTICLE VII

 

A. Subject to the provisions of Article VI, Section (g), the Corporation
reserves the right to adopt, repeal, rescind or amend in any respect any
provisions contained in this Amended and Restated Certificate of Incorporation
in the manner now or hereafter prescribed by applicable law, and all rights
conferred on stockholders herein are granted subject to this reservation.

 

B. Notwithstanding any other provisions of this Certificate of Incorporation or
any provision of law which might otherwise permit a lesser vote or not vote, but
in addition to any affirmative vote of the holders of any particular class or
series of the Voting Stock required by law, this Certificate of Incorporation or
any Preferred Stock Designation, the affirmative vote of the holders of at least
a majority of the voting power of all of the then-outstanding shares of Voting
Stock, voting together as a single class, shall be required to alter, amend or
repeal Articles V, VI or VII.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT C

 

Amendment No. 1 to Registration Rights Agreement

 

C-1



--------------------------------------------------------------------------------

eGAIN COMMUNICATIONS CORPORATION

 

AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT

 

This AMENDMENT NO. 1 TO THE REGISTRATION RIGHTS AGREEMENT (this “Amendment”),
dated as of                      , 2004, between eGAIN COMMUNICATIONS
CORPORATION, a Delaware corporation (the “Company”), and certain undersigned
holders of the 6.75% Series A Cumulative Convertible Preferred Stock of the
Company set forth on Schedule I attached hereto (the “Holders”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the holders of the 6.75% Series A Cumulative
Convertible Preferred Stock of the Company have previously entered into that
certain Registration Rights Agreement dated as of August 22, 2000 (the “Rights
Agreement”) pursuant to which the Company, among other things, granted certain
registration rights to the Holders;

 

WHEREAS, the Company and certain Holders are parties to an Agreement and Voting
Agreement each dated as of September     , 2004, pursuant to which such Holders
have agreed to modify certain rights held by such Holders in return for the
enhanced liquidity associated with an earlier conversion of the Series A
Preferred into Common Stock (the “Conversion”); and

 

WHEREAS, in connection with the Conversion, the Company and the undersigned
Holders of a majority of Registrable Securities (as defined in the Rights
Agreement) hereby desire to amend the Rights Agreement to provide for an
additional demand registration right and to lower the threshold for shares to be
included in an underwritten offering, as set forth in this Amendment:

 

NOW, THEREFORE, in consideration of the foregoing and the respective promises,
covenants and agreements set forth herein:

 

1) Amendments.

 

Section 3(a) of the Prior Agreement is hereby amended and restated to read in
its entirety:

 

“Shelf Registration. The Company shall prepare and file with the Commission, as
soon as practicable following the date hereof but in any event no later than 60
days from the date hereof (the “Filing Date”), a Registration Statement for an
offering to be made on a continuous basis pursuant to Rule 415 of the Securities
Act (a “Shelf Registration”) registering the resale from time to time by holders
of all of the Registrable Securities (the “Initial Shelf Registration”). The
Initial Shelf Registration shall be on Form S-3 or another appropriate form
permitting registration of such Registrable Securities for resale by the holders
in the manner or manners designated by them, and shall cover all shares of
Common Stock that could be issued within two years of the effectiveness of the
Initial Shelf Registration. If the holders of a majority of the Registrable
Securities so elect (the “Underwriting Initiating Holders”), an offering of
Registrable Securities pursuant to the Shelf Registration Statement may be
effected in the form of a firm commitment underwritten offering; provided that
the Company shall not be obligated to cooperate with the Designated Holders
hereunder in connection with more then four (4) such underwritten offerings or
in connection with any underwritten offering where the aggregate offering price
is less than $1 million (calculated

 

1



--------------------------------------------------------------------------------

based upon the average of the Market Price of the Common Stock on three trading
days prior to the date on which request for the underwritten offering is
presented to the Company). The Company shall use its best efforts to cause such
underwritten offering to occur and the managing underwriter or underwriters
selected for such offering shall be the Approved Underwriter selected in
accordance with Section 3(g). In connection with any underwritten offering, the
Company shall not be required to include any Registrable Securities in such
underwritten offering unless the Designated Holders thereof accept the terms of
the underwritten offering as agreed upon by the Company, the Approved
Underwriter and the Underwriting Initiating Holders, and then only in such
quantity as such underwriter believes will not jeopardize the success of such
offering. If the Approved Underwriter believes that the registration of all or
part of the Registrable Securities which the Underwriting Initiating Holders and
the other Designated Holders have requested to be included would materially
adversely affect the success of such public offering, then the Company shall be
required to include in the underwritten offering, to the extent of the amount
that the Approved Underwriter believes may be sold without causing such adverse
effect, first, all of the Registrable Securities to be offered for the account
of the Designated Holders who requested inclusion of their Registrable
Securities pursuant to this Section 5(a), pro rata based on the number of
Registrable Securities owned by such Designated Holders; and second, any other
securities requested to be included in such offering. The Company shall use its
reasonable efforts to cause the Initial Shelf Registration to be declared
effective under the Securities Act as soon as practicable following the date of
the meeting of shareholders called to consider the Requisite Shareholder
Approvals but in any event no later than 180 days from the date hereof (the
“Effectiveness Deadline”), and to keep the Initial Shelf Registration
continuously effective under the Securities Act until the earlier of the
expiration of the Effectiveness Period or the date a Subsequent Shelf
Registration, as defined below, covering all of the Registrable Securities has
been declared effective under the Securities Act.”

 

A new Section 9(m) is hereby added to the Rights Agreement which shall read in
its entirety:

 

“Lockup Agreement. Reference is made to that certain Restructuring Agreement by
and among the Company and certain holders of Registrable Securities dated as of
September     , 2004 (the “Restructuring Agreement”). No Holder shall sell or
otherwise transfer or dispose of any shares of Common Stock (or other
securities) of the Company held by such Holder issued upon the conversion of the
Series A Preferred Stock during the one hundred and twenty (120) day period
following the Closing (as defined in the Restructuring Agreement) of the
Conversion (as defined in the Restructuring Agreement).”

 

2) Miscellaneous.

 

(a) Capitalized terms used herein but not otherwise defined herein shall have
the meanings as set forth in the Agreement.

 

(b) Other than with respect to the amendment of Section 3(a) and the addition of
Section 9(m) of the Rights Agreement set forth above, this Amendment does not
modify, change or delete any other addendum, term, provision, representation,
warranty or covenant (the “Provisions”) relating to or contained in the Rights
Agreement, and all such Provisions shall remain in full force and effect.

 

2



--------------------------------------------------------------------------------

(c) This Amendment shall be construed in accordance with and shall be governed
by the laws of the State of California, without regard to its laws as to
conflict of laws.

 

(d) This Amendment may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 

(e) This Amendment and any of the provisions hereof may not be amended, altered
or added to in any manner except by a document in writing and signed by the
parties hereto.

 

[remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
duly authorized officer of each party hereto as of the date first above written.

 

COMPANY

eGAIN COMMUNICATIONS CORPORATION

By:    

Its

    

Address: 345 E. Middlefield Road

   

Mountain View, CA 94043

 

EGAIN COMMUNICATIONS CORPORATION

AMENDMENT NO. 1 TO REGISTRATION RIGHTS

AGREEMENT - SIGNATURE PAGE



--------------------------------------------------------------------------------

HOLDERS:

 

OAK HILL CAPITAL PARTNERS, L.P.

 

By: OHCP GenPar, L.P.

 

By: OHCP MGP, LLC

 

By:        

Name: Mark Wolfson

Title: Vice President

 

OAK HILL CAPITAL MANAGEMENT PARTNERS, L.P.

 

By: OHCP GenPar, L.P.

 

By: OHCP MGP, LLC

 

By:        

Name: Mark Wolfson

Title: Vice President

 

EGAIN COMMUNICATIONS CORPORATION

AMENDMENT NO. 1 TO REGISTRATION RIGHTS

AGREEMENT - SIGNATURE PAGE

 



--------------------------------------------------------------------------------

OAK HILL VENTURE FUND I, L.P.

 

By: OHCP Genpar I, L.P.

 

By: OHCP MGP I, LLC

 

By:                                                                   

Name: Mark Wolfson

Title: Vice President

 

FW INVESTORS V. L.P.

 

By: FW Management II, L.L.C.

 

By:                                                                   

 

Name: Mark Wolfson

Title: Vice President

 

                                                               

Gunjan Sinha

 

                                                               

Ashutosh Roy

 

                                                               

Eric Smit

 

                                                               

Promod Narang

 

EGAIN COMMUNICATIONS CORPORATION

AMENDMENT NO. 1 TO REGISTRATION RIGHTS

AGREEMENT - SIGNATURE PAGE



--------------------------------------------------------------------------------

GRANITE PRIVATE EQUITY III, LLC By:     Its:          

 

DEUTSCHE BANK, A.G. LONDON BRANCH

BY: ITS AGENT, DEUTSCHE BANK SECURITIES INC.

By:     Its:          

 

        and

 

By:     Its:          

 

SOCIETE GENERALE PARIS By:     Its:          

 

ELLIOTT ASSOCIATES, L.P.

By:     Its:          

 

 

EGAIN COMMUNICATIONS CORPORATION

AMENDMENT NO. 1 TO REGISTRATION RIGHTS

AGREEMENT - SIGNATURE PAGE



--------------------------------------------------------------------------------

WESTGATE INTERNATIONAL. L.P. By: ELLIOTT INTERNATIONAL CAPITAL ADVISORS, INC.,
Attorney-In-Fact By:     Its:          

 

THE DAVID & SILKE HENKEL-WALLACE FAMILY TRUST DATED 8 NOV 1999 By:     Its:    
     

 

EGAIN COMMUNICATIONS CORPORATION

AMENDMENT NO. 1 TO REGISTRATION RIGHTS

AGREEMENT – SIGNATURE PAGE